     Case 2:20-cr-00022-WKW-SRW Document 44 Filed 07/28/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

UNITED STATES OF AMERICA                            )
                                                    )
       v.                                           ) CASE NO. 2:20-CR-22-WKW
                                                    )        [WO]
JIMMY ALLEN MONK                                    )

                                           ORDER

       On May 27, 2020, Defendant Jimmy Allen Monk’s sentencing hearing

commenced with testimony and evidence received on Mr. Monk’s objections to the

presentence investigation report (“PSR”).             The court recessed and took the

objections under advisement. On July 10, 2020, in a written opinion, Mr. Monk’s

objections to the loss amount under § 2B1.1(b) of the Sentencing Guidelines and for

restitution were sustained as to the loans to Real Island Investments, LLC, in the

amount of $253,088.27.1 At the court’s directive, the probation officer amended the

PSR; the parties were permitted seven days to submit objections to the PSR; and the

sentencing hearing was set to conclude on July 29, 2020. (Doc. # 34, at 25.)

       The Government filed objections to the amended PSR. The Government

again objects to the loss amount, arguing for the second time that PrimeSouth Bank

(“PrimeSouth”) suffered a loss in the amount of $253,088.27 from the loans to Real



       1
          The other objections to the restitution amount were deferred until the later hearing on
restitution.
     Case 2:20-cr-00022-WKW-SRW Document 44 Filed 07/28/20 Page 2 of 5




Island Investments, LLC, notwithstanding the court’s ruling to the contrary. It also

filed a notice of an extended sentencing hearing, contending that it intends to present

additional witness testimony and that more evidence “has come to light since the

first sentencing hearing” to support the loss amount. (Doc. # 35.) The Government

states that it has conferred with PrimeSouth’s chief executive officer (David

Baggett) and senior lender (Clay Peters) and represents that their statements

contradict Mr. Monk’s sworn testimony at the sentencing hearing. (Objections to

amended PSR.)

      Additionally, at the sentencing hearing, there was testimony and discussion

among counsel about an alleged cease-and-desist order issued by the Federal Deposit

Insurance Corporation (“FDIC”) against PrimeSouth. (Doc. # 33, at 25, 72, 82, 90,

101, 106.) At the sentencing hearing, neither counsel for the Government nor

Defendant had a copy of an FDIC cease-and-desist order, and they were not sure

whether such an order was included in the thousands of pages of discovery. (Doc.

# 33, at 113–14.) After sentencing, the Government learned that the FDIC and

PrimeSouth had entered into a Memorandum of Understanding (“MOU”) on

December 18, 2009, and that there was not a cease-and-desist order. (See Doc. # 37.)

The MOU and its attachments have been filed under seal and carefully reviewed by

the court. (Doc. # 43.)




                                              2
     Case 2:20-cr-00022-WKW-SRW Document 44 Filed 07/28/20 Page 3 of 5




       After the sentencing hearing, the court resolved the Government’s objection

in a 25-page written opinion. The Government now in effect moves (but without a

formal motion) to reopen the objections portion of the sentencing hearing to reargue

the loss amount and to present evidence that it could have offered, but did not offer,

at the May 27 sentencing hearing. The request is untimely and, thus, will be denied.

       The Government has been investigating this case at least since 2017 (Doc.

# 33, at 70), having amassed 10,000-plus pages of discoverable documents.2 It has

known about the date set for the sentencing hearing since February 20, 2020. (Doc.

# 15.) Prior to the hearing, the Government knew the substance of Mr. Monk’s

objections to the original PSR and knew it had the burden of proving the loss

attributable to Mr. Monk by a preponderance of the evidence with “reliable and

specific evidence.” United States v. Annamalai, 939 F.3d 1216, 1235 (11th Cir.

2019) (citation and internal quotation marks omitted).

       At the sentencing hearing, the court placed no restrictions on the presentation

of evidence on the objections.          See generally Fed. R. Crim. P. 32.              The

Government—presumably as a matter of strategy—relied solely on the witness

testimony of the current case agent with the Federal Bureau of Investigation (“FBI”).

It chose not to present witness testimony or even proffers from PrimeSouth officials,


       2
         The record indicates, at a minimum, government investigations, audits, or other
involvement by the FBI, the FDIC, the Alabama State Banking Department, and the United States
Attorney’s Office.
                                                 3
      Case 2:20-cr-00022-WKW-SRW Document 44 Filed 07/28/20 Page 4 of 5




such as Mr. Baggett and Mr. Peters. Now faced with a ruling unfavorable to its

position, the Government seeks a second bite at the apple to amass and present

evidence, presumably live witness testimony, that was readily available prior to the

May 27 sentencing hearing.3

       To the extent that the Government contends that there is factual error in the

record based upon the testimony and representations concerning an FDIC cease-and-

desist order, the court notes that the FDIC and PrimeSouth entered into a MOU and

will amend its written opinion. The timing of the MOU—December 18, 2009—and

its content generally are consistent with Mr. Monk’s testimony as to what he recalled

being a cease-and-desist order and coincides with the revocation of his lending

authority, as well as with his description of the overall condition of PrimeSouth

during the relevant time.4 (See Doc. # 33, at 90 (testifying that the FDIC issued a

cease-and-desist order to PrimeSouth either in 2009 or in 2010); see Doc. # 33, at

103 (testifying that he lost his lending authority in 2009 or 2010).) Whether it was




       3
         Should the court reopen testimony on the objections, it would be inviting rebuttal from
Mr. Monk resulting in a mini-trial. Moreover, at 146 pages, the MOU itself invites hours of
questions on direct and cross examination, and new issues only tangentially related to these
proceedings if at all.
       4
          The Government proffers that the MOU expired in June 2010. (Doc. # 37, at 4.) Whether
or not that is accurate, the MOU consisted of 146 pages, inclusive of exhibits, and contained or
resulted in significant and lasting changes to the organization and operation of the bank that would
have continued well past any “termination” date. The permanent removal of Mr. Monk’s lending
authority is just one example.
                                                     4
     Case 2:20-cr-00022-WKW-SRW Document 44 Filed 07/28/20 Page 5 of 5




an MOU or a cease-and-desist order does not affect the ultimate outcome of the

court’s ruling on Mr. Monk’s objections.

      Based on the foregoing, at the continuation of the sentencing hearing to be

held on July 29, the court, in its discretion, will not permit the introduction of

additional evidence or argument on the calculation of loss under U.S.S.G. § 2B1.1(b)

or on the amount of restitution as pertains to the loans to Real Island Investments,

LLC, in the amount of $253,088.27. The Government has not shown cause for

reopening this sentencing issue that the court has conclusively resolved. The

Government has been provided a full and fair opportunity to prove the alleged loss

of $253,088.27, and it failed to meet its burden by a preponderance of the evidence.

      SO ORDERED this 28th day of July, 2020.

                                             /s/ W. Keith Watkins
                                      UNITED STATES DISTRICT JUDGE




                                            5
